Title: To George Washington from Alexander Hamilton, 19 December 1794
From: Hamilton, Alexander
To: Washington, George


        
          Treasy Dept Decem: 19. 1794.
        
        The Secretary of the Treasury has the honor to communicate to the President a letter from the Commissioner of the Revenue of the 13th instant, on the subject of a Keeper of the Lighthouse (Lighted Beacon) near Sherburn in Nantucket. He believes that it is adviseable to appoint the person therein mentioned. ’Tis a case, in which there is not likely to be much choice.
        
          A. Hamilton
        
      